Citation Nr: 0004311	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-19 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for right knee 
sprain, status post right knee arthroscopy, to include 
restoration of a 10 percent rating.

2.  Entitlement to a compensable evaluation for a "bone 
condition", previously evaluated as "chondromalacia, left 
knee".

3.  Entitlement to a compensable evaluation for a prostate 
gland disorder.

4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back pathology.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
pterygium.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for defective hearing 
of the right ear.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from December 1982 to 
November 1985.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from April and June 1998 rating decisions of 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that not only denied the 
veteran's claim for an increased evaluation for his service-
connected right knee disorder but reduced the assigned rating 
from 10 percent to zero percent disabling.  These ratings 
also denied the veteran's claims for increased (compensable) 
evaluations for a "bone condition" (previously rated as 
"chondromalacia, left knee") and a prostate gland disorder, 
as well as his claims for service connection for low back 
pathology, bilateral pterygium, and defective hearing of the 
right ear.  

The Board notes that the claims for service connection for 
low back pathology, bilateral pterygium, and defective 
hearing of the right ear, were previously denied in the 
original rating decision of December 1985, which became final 
when the veteran failed to timely appeal.  It appears that 
the RO reopened and then re-denied the veteran's claims of 
entitlement to service connection for these disabilities.  
However, the Board notes that it must still address the 
underlying issue as to whether the veteran has submitted 
sufficient evidence to reopen his claims before addressing 
the merits of each claim.  Barnett v. Brown, 8 Vet. App. 1 
(1995).


FINDINGS OF FACT

1.  After reviewing the report of a VA examination conducted 
in January 1998, the RO reduced the disability evaluation 
assigned to the veteran's right knee disability from 10 
percent to a noncompensable evaluation, effective from 
September 1, 1998.

2.  The schedular criteria warranted no reduction in the 
rating, notwithstanding the objective findings.

3.  The veteran's right knee disorder is manifested by 
complaints of pain and occasional buckling; clinical findings 
are essentially negative but for moderate crepitation, with 
full range of motion and no instability demonstrated upon VA 
examination in January 1998.  There is no X-ray evidence of 
bony or soft tissue abnormalities.

4.  There is no evidence of record of either subjective or 
objective current manifestations of the serviceconnected 
chondromalacia of the left knee, also rated as a bone 
condition.

5.  The service-connected prostate gland disorder is 
currently manifested by no subjective urinary complaints but 
complaint of occasional testicular pain; and objective 
findings of a normal soft small prostate without palpable 
modularity.

6.  The RO denied entitlement to service connection for a 
chronic low back disorder, bilateral pterygium, and defective 
hearing of the right ear, in December 1985.

7.  Additional evidence submitted since that time fails to 
show that the veteran suffers from a chronic low back 
disorder which can be related to his period of service; or 
that his bilateral pterygium was aggravated by his period of 
active service; or that his defective hearing of the right 
ear was aggravated by his period of active service.


CONCLUSIONS OF LAW

1.  The reduction in rating for the veteran's service- 
connected right knee disorder was not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.2 
(1999).

2.  The criteria for a rating in excess of 10 percent for 
right knee sprain, status post right knee arthroscopy, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 
4.71a, Codes 5257, 5260, 5261, (1999).

3.  The criteria for a compensable rating for a bone 
condition, previously rated as a left knee disorder, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, Codes 
5003, 5257, 5260, 5261, (1999).

4.  The criteria for a compensable evaluation for a prostate 
gland disorder, have not been met. 38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§4.1, 4.2, 4.3, 4.7, 4.31, 4.115a, 
4.115b, Diagnostic Codes 7527 (1999).

5.  The claim for a 10 percent rating for multiple 
noncompensable ratings is moot.  38 C.F.R. § 3.324 (1999).

6.  Evidence received since the RO denied entitlement to 
service connection for a chronic low back disorder, bilateral 
pterygium, and defective hearing of the right ear in December 
1985 is not new and material, so that the claim is not 
reopened, and the 1985 decision of the RO is final.  38 
U.S.C.A. §§ 1131, 5107(a), 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Summary

Historically, the veteran served on active duty from December 
1982 to November 1985.  At his service entrance medical 
examination conducted in October 1982, the veteran was noted 
to have bilateral pterygium as well as defective hearing of 
the right ear.  Service treatment records indicate he 
underwent right knee orthoscopy in service in November 1984.  
The diagnosis was tear of right medial meniscus, Grade I 
chondromalacia of patella.  He was also diagnosed and treated 
for chondromalacia of the left knee and painful testicle with 
history of prostatitis.  Service treatment records, dated in 
early 1985, indicate continued subjective complaints of right 
knee pain but no clinical findings.  

Following his service discharge, the RO by rating decision 
dated December 1985, awarded service connection and assigned 
a 10 percent evaluation for chondromalacia of right knee, 
with partial medial meniscectomy.  He was also awarded 
service connection and assigned noncompensable evaluations 
for chondromalacia of the left knee and prostatitis with 
history of bilateral testicle pain.  (Note that in the 
written notice of rating action, dated December 1985, the RO 
identified the disabilities for which service connection had 
been granted as:  knee condition, right; bone condition; and 
prostate gland condition.)  By that same December 1985 rating 
decision, the RO also denied service connection for low back 
pathology, bilateral pterygium, and defective hearing of the 
right ear.

In November 1997, the veteran submitted a request to reopen 
the claims for service connection for low back pathology, 
bilateral pterygium, and defective hearing of the right ear.  
He also claimed that increased ratings were warranted for his 
service-connected right knee condition, bone condition, and 
prostate gland due to the fact that these conditions had 
increased in severity.  The veteran alleged that he had 
recently received medical treatment for these disorders at 
the VA.

Review of the veteran's VA medical treatment records dated 
from November 1997 to February 1998, revealed no reference to 
complaint or finding relative to the veteran's service-
connected right knee disorder, any left knee or "bone 
condition", or prostate gland disorder.  There was also no 
recorded complaint or finding relative to either pterygium or 
defective hearing of the right ear.  The veteran was noted to 
complain of low back pain of one week duration in November 
1997; objectively, there was full range of motion with 
demonstrable pain over the L4 vertebra.

Report of VA orthopedic examination conducted in January 
1998, noted complaint of "severe pain" around the right 
knee joint with occasional buckling.  No complaint relative 
to the left knee or any other bone or joint was recorded.  
History of right knee arthroscopy in 1984 was noted.  
Objective findings were essentially normal except for 
moderate crepitation of the right knee.  There was complete 
range of motion in the right knee with no objective evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
the right knee.  There was no ankylosis and the veteran was 
observed to have a normal gait.  X-rays of the right knee 
were interpreted as normal with no bony or soft tissue 
abnormalities seen.

Report of VA genitourinary examination conducted in February 
1998, noted the veteran had no history of urinary disease.  
He currently had no urinary complaints.  He reported a 
history of testicular pain during his military service and 
claimed that he continued to have occasional testicular pain.  
Objective findings revealed normal genitalia and a soft, 
small prostate with no modularity noted.  The diagnosis was 
chronic testicular pain, cause unknown.

By rating decision dated April 1998, the RO denied the 
veteran's claim's for service connection for low back 
pathology, bilateral pterygium, and right ear defective 
hearing as well as an increased rating for right knee 
disorder, and compensable ratings for a bone condition, and 
prostate gland condition.  In addition, the RO proposed that 
the 10 percent rating for the service-connected right knee 
disorder be reduced to a noncompensable rating.  
Subsequently, by rating decision dated June 1998, the 
evaluation for the veteran's service connection right knee 
sprain, status post right knee arthroscopy, was reduced from 
10 percent to a noncompensable rating, effective September 1, 
1998.  In that June 1998 rating decision, the RO also denied 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.

In a written statement dated December 1998, the veteran 
indicated that the rating for his service-connected right 
knee disability should not have been reduced as he continued 
to have incidents when he would fall due to right knee 
weakness.  He also indicated that he had a lot of pain in his 
back, especially at night.  Furthermore, it was his opinion 
that his prostate gland did not show any improvement and was 
getting worse.  Finally, he stated that service connection 
was warranted for bilateral pterygium as he was treated for 
this condition in service.  He also asserted that he had 
defective hearing in his right ear due to exposure on the 
firing range in service.

Legal Analysis

I.  Entitlement to increased ratings for the right knee (to 
include restoration of a 10% rating), left knee, and prostate 
disorders

Initially the Board finds these claims to be well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991).  Where a disability 
has already been service-connected and there is a claim for 
an increased rating, a mere allegation that the disability 
has become more severe is sufficient to establish a well-
grounded claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  8 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).

The Board recognizes that in evaluation of disabilities of 
the musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (1999).  Inquiry 
must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (1999).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, ibid., the Court found inadequate a physical 
examination that did not describe functional loss due to 
pain.  It is the Board's determination that the RO, in making 
its decision, should take into consideration the factors in 
38 C.F.R. §§ 4.40 and 4.45, and the extent of any 
restrictions of motion for the right knee and left knee (now 
identified as a "bone condition") which may warrant an 
increased rating pursuant to all appropriate Diagnostic 
Codes.

Normal or complete ranges of motion associated with the knee 
are flexion and extension from 0 to 140 degrees.  38 C.F.R. § 
4.71, Plate II (1999).

In addressing the propriety of a reduction, consideration 
must be given to 38 C.F.R. § 3.344(a), which provides in 
pertinent part with respect to rating reductions:

Ratings on account of diseases subject to 
temporary or episodic improvement...will 
not be reduced on any one examination 
except in those instances where all the 
evidence of record clearly warrants the 
conclusion that sustained improvement has 
been demonstrated.  ...Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonable certain that 
the improvement will be maintained under 
the ordinary conditions of life.

The Board further observes that the provision of 38 C.F.R. § 
3.344(c) limits the application of 38 C.F.R. § 3.344(a).  
That regulations provides, in pertinent part, that:

The provisions of paragraph (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years of more). They do not 
apply to disabilities which have not 
become stabilized and are likely to 
improve. Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities will warrant reduction 
in rating.

a.  Right knee

The RO has evaluated the veteran's service-connected right 
knee disability utilizing 38 C.F.R. § 4.20 regarding 
analogous ratings and Diagnostic Code 5257.  Under section 
4.20, when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury.  Under the provisions of Diagnostic Code 5257, 
"slight" disability of the knee, including recurrent 
subluxation or lateral instability in the knee, warrants a 10 
percent disability rating.  "moderate" disability, 
including recurrent subluxation or lateral instability, in 
the knee warrants a 20 percent disability.  38 C.F.R. 
§ 4.71a, Code 5257 (1999).

In order to warrant the assignment of a compensable rating 
for limitation of motion of the knee, flexion must be limited 
to 45 degrees or extension must be limited to 10 degrees.  A 
20 percent rating is assigned when flexion is limited to 30 
degrees or extension limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260, 5261 (1999).  Full knee motion is from 0 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

Review of the record reveals that in 1985, the RO assigned a 
10 percent rating to the veteran's right knee disability 
under the provisions of Diagnostic Code 5257, on the basis of 
the service medical records which showed continuing 
subjective complaints following arthroscopic surgery.  This 
10 percent rating remained in effect, until it was reduced to 
a noncompensable rating (0%), effective September 1, 1998, on 
the basis of the report of VA examination conducted in 
January 1998.  

Initially, the Board finds that the 10 percent rating for the 
veteran's right knee sprain, which had been in effect for 
approximately 14 years, should not have been reduced on the 
basis of the findings of the January 1998 examination.  The 
Board notes that the report of the January 1998 examination 
indicated subjective complaints of pain and buckling which 
had also been noted in the service medical records on which 
the original rating was based in 1985.  Therefore, the Board 
finds that the evidence of record does not clearly show such 
sustained improvement to warrant a reduction.  See 38 C.F.R. 
§ 3.344(a) (1999).  Thus, the Board concludes that the 10 
percent evaluation must be restored.

Second, the Board finds that an increased evaluation, in 
excess of 10 percent, is not warranted for the veteran's 
right knee disability.  The most recent pertinent clinical 
evidence is contained in the report from the January 1998 VA 
examination, at which time the veteran reported that severe 
pain around the right knee joint associated with occasional 
buckling.  Upon physical examination of the right knee, there 
was no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat or abnormal 
or "guarding" movements.  The examiner did note moderate 
crepitation of the right knee joint.  The veteran's gait was 
said to be normal, and motion in the right knee was "full 
and complete".  X-rays revealed no evidence of bony or soft 
tissue abnormality.

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the most probative evidence to 
consider in determining the proper rating to be assigned to a 
service connected disability is the most recent clinical 
evidence, Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board also notes, however, that all pertinent evidence for 
the appeal period will be considered.  The most recent 
evidence describing the nature of the right knee disability 
is contained in the report from the January 1998 VA 
examination discussed above.  No instability was demonstrated 
in the right knee at that time, thus precluding a rating in 
excess of 10 percent under Diagnostic Code 5257.  In 
addition, a rating in excess of 10 percent under Diagnostic 
Code 5260 or 5261 is also precluded given the lack of any 
compensable limitation of knee motion demonstrated at the 
most recent examination.  Moreover, the lack of any other 
objective evidence of disability in the right knee, to 
include swelling, effusion, redness, or heat, precludes a 
rating in excess of 10 percent under any other potentially 
applicable diagnostic code.

The Board also notes that consideration has been given to the 
principles of VAOPGCPREC 23-97, but finds that the lack of 
any current evidence of instability or compensable limitation 
of motion precludes an increased rating under this opinion.  
In making this determination, the Board has carefully 
considered the in-service and post-service clinical history 
described above as required by Schafrath, but notes again 
that the most recent clinical evidence is the most probative 
evidence to consider in determining the proper rating to be 
assigned for a disability under Francisco.  Thus, the Board 
finds that in light of the current objective evidence of 
symptomatology, this General Counsel opinion does not provide 
a basis for an increased rating.

Also weighed by the Board were the provisions of 38 C.F.R. §§ 
4.40 with regard to giving proper consideration to the 
effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Board 
has considered the veteran's statements as to "severe pain" 
around his right knee joint.  However, the most recent 
clinical evidence did not show any functional loss due to 
loss of strength, motion, coordination or fatigability in the 
right knee so as to warrant entitlement to an increased 
rating under the guidelines in DeLuca or the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1999).  Moreover, while it is 
possible that "flare-ups" of pain produce temporarily 
increased symptomatology, the physician who conducted the 
January 1998 VA examination did not identify any pathology 
which would warrant an increased rating under the principles 
of DeLuca.  In this regard, there was no objective evidence 
of painful motion or "guarding" of movement shown in the 
right knee at that time.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for her service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent post-service 
hospitalization nor marked interference with post-service 
employment due to the veteran's service-connected right knee 
disability is demonstrated, nor is there any other evidence 
that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  

The Board has considered the "positive" evidence represented 
by the recorded complaints and written contentions of the 
veteran asserting that the right knee disability is much more 
severe than has been reflected by the ratings assigned by the 
RO, but the Board finds such lay evidence to be of minimal 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Moreover, of greater probative value than the 
subjective "positive'" evidence represented by the veteran's 
uncorroborated statements and written assertions is the most 
recent objective "negative" clinical evidence contained in 
the January 1998 VA examination report discussed above.  See 
Francisco, 7 Vet. App. at 55; Espiritu, 2 Vet. App. at 492.  
Accordingly, the claim for a rating in excess of 10 percent 
for the service-connected right knee disability, must be must 
be denied.  Gilbert, 1 Vet. App. at 49.

b.  Chondromalacia of the left knee (also rated as a "bone 
condition")

As noted in the factual summary above, the RO in the original 
rating decision dated December 1985 granted service 
connection for "chondromalacia, left knee"; and as there 
was no Diagnostic Code for this specific medical disorder, 
assigned a noncompensable rating thereto, by analogy, under 
the criteria of Diagnostic Code 5010 (for traumatic 
arthritis).  See 38 C.F.R. § 4.20 (1999).  In its subsequent 
written notice to the veteran, also dated December 1985, the 
RO identified this serviceconnected disability as "a bone 
condition" rather than chondromalacia, left knee.  The Board 
further notes that in recent rating decisions, the RO no 
longer lists a service-connected left knee disability but 
only a "bone condition" still rated as noncompensable by 
analogy to diagnostic code 5003 (for degenerative arthritis).  
Thus, the Board finds that the current disability identified 
as "a bone condition" is the same service-connected 
disability, for rating purposes, as the earlier identified 
"chondromalacia, left knee".  

The appellant's left knee disorder is currently evaluated by 
analogy, as noncompensable under Diagnostic Code 5003.  That 
diagnostic code provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003 (1999).

Relevant evaluations for limitation of motion of the knee are 
assigned as follows:  flexion limited to 15 degrees is 30 
percent; extension limited to 20 degrees is 30 percent; and 
extension limited to 30 degrees is 40 percent.  38 C.F.R. 
Part 4, DC 5260, 5261.  Normal range of motion of a knee is 
from 0 degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  

Additional diagnostic codes relative to a knee disability 
include Diagnostic Code 5257 for impairment of the knee 
manifested by recurrent subluxation or lateral instability. 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  As noted 
above, Diagnostic Code 5257 provides a 10 percent rating for 
slight symptoms, a 20 percent rating for moderate symptoms, 
and a 30 percent rating for severe symptoms. Id.  
Additionally, 38 C.F.R. § 4.31 provides that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation will be assigned when the 
required residuals are not shown. 38 C.F.R. § 4.31 (1999).

The Board notes that the veteran has made no actual 
contentions or any complaints relative to a left knee 
disability or disorder.  In addition, there is no evidence of 
any complaint relative to the service-connected left knee in 
the veteran's VA outpatient treatment records nor the report 
of VA orthopedic examination conducted in January 1998.  
Thus, the Board finds that a compensable evaluation is not 
warranted under Diagnostic Codes 5003, 5260, 5261, or 5257.

The Board has also considered the application of other 
Diagnostic Codes referable to the knee.  As there was no 
evidence of ankylosis of the knee, Diagnostic Code 5256 is 
not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1999).  Likewise, there is no medical evidence of dislocated 
or removed semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.  Thus, Diagnostic Codes 5258, 
5259, 5262, and 5263 are not for application.

In the absence of any complaint or finding of symptomatology, 
and in the absence of any allegation of increased severity of 
the left knee disability, the Board finds that the 
preponderance of the evidence is clearly against the claim 
for a compensable evaluation for a left knee disorder, 
previously rated as "chondromalacia, left knee" and 
currently rated as "a bone condition".  Accordingly, the 
Board finds that a compensable evaluation is not warranted 
under the regulations for the veteran's service-connected 
left knee disorder.  

c.  Prostate gland disorder

Historically, the veteran was diagnosed and treated in 
service for prostatitis.  Following his discharge, the RO in 
a December 1985 rating decision, awarded service connection 
for prostatitis with history of bilateral testicle pain and 
assigned a noncompensable evaluation.  

In written correspondence received in November 1997, the 
veteran requested a reevaluation of his prostate condition.

Report of genitourinary examination conducted in February 
1998, indicated that the veteran related a history of 
testicular pain during his military service.  He had no 
history of urinary disease.  Currently, he complained of 
occasional testicular pain but had no urinary complaints.  He 
had no subjective complaints relative to frequency, 
incontinence, or urinary tract infections.  Objective 
findings on physical examination were of normal genitalia and 
soft, small prostate with no evidence of modularity.  The 
diagnosis was chronic testicular pain cause unknown.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7527 (1999), 
prostate gland injuries, infections, hypertrophy, and post- 
operative residuals are to be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  Voiding 
dysfunction may be rated based on urine leakage, frequency, 
or obstructed voiding.  Where there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent rating is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.

For a rating based on urinary frequency, a 40 percent rating 
is warranted when there is a daytime voiding interval less 
than one hour, or awakening to void five or more times per 
night.  A 20 percent rating is warranted when there is a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating is warranted when there is a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.

For a rating based on obstructed voiding, a 30 percent rating 
is warranted when there is urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
rating is warranted if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:

	1. Post void residuals greater than 150 cc. 
	2. Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec). 
	3. Recurrent urinary tract infections secondary to 
obstruction. 
	4. Stricture disease requiring periodic dilatation every 
2 to 3 months.

A noncompensable rating is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.

Based on the above rating criteria and after consideration of 
all the evidence, the Board finds that a compensable is not 
warranted under the rating criteria. Specifically, the 
evidentiary record does not demonstrate that the appellant 
requires the wearing of absorbent material at all.  In 
addition, the medical evidence does not establish that he has 
been treated for urinary tract infection in recent years, 
that he has marked obstructive symptomatology with any of the 
required manifestations - let alone that he has require 
dilation to alleviate obstruction, or that he has any 
frequency problems at all.  Finally, it is noted that the 
most recent VA examination noted no findings with regard to 
prostatitis or any other prostatic disorder.  Thus, the 
appellant's claim for a compensable evaluation, is denied.


II.  Entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324 for multiple noncompensable service-connected 
disabilities

The veteran has also appealed the RO's June 1998 denial of a 
10 percent rating based on multiple noncompensable rated 
service-connected disabilities under 38 C.F.R. § 3.324 
(1999).

The provisions of 38 C.F.R. § 3.324 state that where a 
veteran suffers from two or more separate permanent service-
connected disabilities, all of which are rated at zero 
percent, VA may apply a 10 percent combined rating for these 
disabilities if they are of such character as to clearly 
interfere with normal employability.  In light of the Board's 
determination that the veteran is entitled to a 10 percent 
schedular rating for his service-connected right knee 
disability, this issue is now moot.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


III.  Whether the veteran has presented sufficient evidence 
to reopen claims of entitlement to service connection for low 
back pathology, bilateral pterygium, and defective hearing of 
the right ear

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a) (1999).  Clear and unmistakable evidence (obvious 
and or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).

The evidence which was before the RO in December 1985 as been 
summarized above.  In brief, the service medical records 
included an entrance examination performed in October 1982.  
At that time it was noted that the veteran had bilateral 
pterygium and defective hearing of the right ear.  Reports of 
audiograms performed during service indicated no aggravation 
of the pre-existing defective hearing of the right ear during 
service.  Service treatment records indicate the veteran was 
treated for back pain with no history of trauma in May 1984; 
however, there was no evidence of chronic low back pathology 
during service.  He was also treated for inflamed pterygium 
during service. 

The evidence submitted since the December 1985 RO denial 
included reports of VA examinations of January 1987 and 
January 1998; VA outpatient treatment records from 1997 to 
1998; and written contentions of the veteran.  The medical 
records and reports contain no evidence relative to either 
the veteran's bilateral pterygium or defective hearing of the 
right ear.  There is a notation of complaint of back pain of 
one week duration in November 1997.  The veteran has 
contended in his written statements that he currently has 
back pain which he attributes to service; that he was treated 
in service and since then for his pterygium; and that his 
defective hearing in the right ear is due to exposure on the 
range in service.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record indicated that the veteran had defective 
hearing in his right ear and bilateral pterygium prior to his 
entry into active service; and that he was treated for both 
the pre-existing pterygium and complaints of low back pain 
during service.  The evidence shows nothing new to establish 
that either the bilateral pterygium or defective hearing of 
the right ear permanently increased in severity due to 
service, or that he developed a chronic low back disorder in 
service.  The veteran reiterated his contention that his 
current back condition was related to that complained of in 
service.  However, he is not competent, as a layperson, to 
render an opinion as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, it is found 
that the additional evidence in this case is not "new."

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claims for service 
connection for chronic low back pathology, bilateral 
pterygium, and defective hearing of the right ear.  Since it 
has been determined that no new evidence has been submitted, 
no further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 Vet. 
App. 312 (1999).

ORDER

The claim for restoration of a 10 percent rating for right 
knee sprain, status post right knee arthroscopy, is granted.
The claim for an increased evaluation, in excess of 10 
percent, for right knee sprain, status post right knee 
arthroscopy, is denied.
The claim for a compensable evaluation for a left knee 
disorder currently rated as "a bone condition" and 
previously rated as "chondromalacia, left knee", is denied.
The claim for a compensable evaluation for a prostate gland 
disorder, is denied.
The claim for entitlement to a 10 percent rating under 38 
C.F.R. § 3.324 is denied.
New and material evidence not having been submitted to reopen 
the claims for service connection for a chronic low back 
disorder, bilateral pterygium, and defective hearing of the 
right ear, the benefit sought on appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


